Citation Nr: 0618129	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  98-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for major depressive disorder, 
has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of a right foot 
injury, has been received.

3.  Entitlement to service connection for right knee and left 
knee tendonitis.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a back disability.


REPRESENTATION


Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1981 to 
November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.

The RO previously denied service connection for major 
depressive disorder and for residuals of a right foot injury 
by April 1995 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  Since 
then, new evidence regarding these issues has been associated 
with the claims file.  In its present adjudication, the RO 
decided the claims on the merits and failed to apply the new 
and material evidence standard.  However, a previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of 
RO action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of a claim.  Id.  The matter of new and 
material evidence is addressed below.

In January 2006, the veteran testified at a hearing before 
the undersigned, which took place at the RO.  The transcript 
of that hearing has been associated with the claims file.  
The Board notes that the veteran testified at hearings before 
a hearing officer at the RO.  These hearings took place in 
October 1998 and in March 2005, and the transcripts of those 
hearings have been associated with the claims file.


FINDINGS OF FACT

1.  By April 1995 rating decision, the RO denied service 
connection for major depressive disorder and for residuals of 
a right foot injury; the veteran did not perfect a timely 
appeal, and that decision became final.

2.  Evidence received since the April 1995 denial of service 
connection for major depressive disorder bears directly and 
substantially on the specific matter under consideration, is 
not cumulative or redundant, and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Evidence received since the April 1995 denial of service 
connection for residuals of a right foot injury does not bear 
directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Major depressive disorder is not shown to be related to 
the veteran's active duty service.

5.  The veteran is not shown to be suffering from right or 
left knee tendonitis.  

6.  A present gastrointestinal disorder is not shown to be 
related to gastrointestinal complaints in service.

7.  A present back disability is not shown to be related to 
low back muscular spasms in service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2005).

2.  Since the final April 1995 rating decision, new and 
material evidence has been received to reopen the claim of 
service connection for major depressive disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  Since the final April 1995 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for residuals of a right foot injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

4.  The veteran's major depressive disorder is not due to 
disease or injury that was incurred in active duty service 
and service incurrence may not be presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

5.  The claimed bilateral knee tendonitis is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

6.  The claimed stomach disorder is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

7.  The claimed back disability is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an October 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  The veteran was 
also advised that certain of his claims were previously 
denied, and while he was not specifically advised of what 
constituted new and material evidence, he was told what to 
submit in order to substantiate the claims herein.  Kent, 
supra.  In any event, regarding major depressive disorder, 
any deficiency in compliance with Kent is immaterial, as the 
claim of service connection for major depressive disorder has 
been reopened.

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  In that regard, because the 
rating decision on appeal which denied the veteran's claim 
was dated prior to the enactment of the VCAA, the veteran 
obviously could not have received a pre-decision VCAA notice.  
The Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran for several reasons.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  After 
affording the veteran the opportunity to respond, the RO 
reconsidered the veteran's claims as evidenced by the January 
and September 2004 supplemental statements of the case.  It 
is also noted that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  In 
addition, the record contains post service VA and private 
medical records, and VA medical examinations have been 
arranged.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102.  When the positive and negative evidence 
as to a claim is in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. At 1365.

Factual Background 

Major depressive disorder 

The service medical records make no mention of major 
depressive disorder or any other psychiatric complaints or 
diagnoses.  However, beginning in March 1983, the veteran 
began to receive treatment for alcohol and drug abuse.  On 
October 1983 mental status evaluation, the veteran's behavior 
was indicated as normal, and he was said to be fully alert 
and oriented.  His thinking was clear, and his affect was 
unremarkable.  His thought content and memory were assessed 
as good.

On separation, the veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical and psychiatric fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).

In a January 1985 memorandum, a Department of Defense 
physician indicated that Army/Air Force urinalysis results 
conducted from April 1982 to November 1983 were legally 
unsupportable.  

On January 1995 VA psychiatric examination, the veteran 
reported that he first received post-service psychiatric and 
substance abuse treatment in 1986.  Pursuant to an interview 
of the veteran, the examiner diagnosed recurrent major 
depression.

By April 1995 rating decision, the RO denied service 
connection for major depressive disorder.  That decision 
became final.  See 38 C.F.R. § 20.1103.  

In August 1997, a VA psychiatrist indicated that the veteran 
had been treated at the Albany VA Mental Health Clinic and 
that the veteran was taking psychotropic medication.  
According to the VA psychiatrist, the veteran described 
symptoms of depression while in service including anorexia, 
dysthymia, alienation, and suicidal ideation.  The veteran 
also reported self medication with alcohol during service.  
The VA psychiatrist indicated that depression was not 
diagnosed until 1994 and was not treated until 1996.  The VA 
psychiatrist opined that according to the medical history, it 
appeared that the veteran suffered from chronic major 
depression aggravated by alcohol and substance abuse with 
onset in service. 

In or about October 1998, the RO received Albany VA Medical 
Center medical records dated from 1994 to October 1998.  A 
May 1996 record reflected a diagnosis of depression.  In 
September 1996, the veteran was hospitalized for psychiatric 
treatment.  Dysthymia was diagnosed.

At his October 1998 hearing, the veteran testified that he 
should have been diagnosed with a psychiatric disorder in 
service rather than a substance abuse disorder.

The March 2005 hearing testimony reflected the veteran's 
contention that he was suspected of illegal drug use in 
service and that his military career ended as a result.  He 
was put in lockdown for several days.  Subsequent to 
separation, the tests upon which the Army relied were 
determined to have been unreliable.  The veteran claims that 
the foregoing accusations and their aftermath caused his 
depression.

At his January 2006 hearing, the veteran argued in support of 
the reliability of the August 1997 VA psychiatric opinion.

Residuals of a right foot injury

The service medical records indicate that in September 1982, 
the veteran was treated for blisters on both feet.  On 
separation, the veteran did not complain of any disability of 
the feet.  The separation medical examination report 
indicated that the veteran's feet were normal.  The PULHES 
physical profile amounted to the picket fence.  See Hanson, 
supra.

On January 1995 VA examination of the feet, the examiner 
diagnosed hyperkeratosis of the heels bilaterally.  
Otherwise, the feet were normal.  

By April 1995 rating decision, the RO denied the veteran's 
claim.  That decision became final.  38 C.F.R. § 20.1103.

On December 2004 VA medical examination of the feet, 
bilateral residuals of cold injuries were diagnosed.  
However, no other disability of the right foot was noted.

At his January 2006 hearing, the veteran asserted that his 
claimed right foot disability was related to running while 
carrying heavy loads in service.  He denied seeking any 
medical treatment for his right foot.

New and material Evidence 

The veteran's claims of service connection for major 
depressive disorder and for residuals of a right foot injury 
were previously denied in a April 1995 rating decision that 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
While the veteran initiated an appeal regarding these issues, 
he did not perfect a timely appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2005) (detailing the procedures and 
time limitations for initiating and perfecting appeals of 
adverse RO rulings).  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156 applies only to petitions to 
reopen filed since August 29, 2001, and hence does not apply 
in the instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the RO's final decision in April 1995.  

Regarding the major depressive disorder claim, the additional 
relevant evidence consists of diagnoses of depression and 
dysthymia, the veteran's testimony at various hearings, and 
the August 1997 VA psychiatric opinion relating the veteran's 
major depressive disorder to service.  After careful 
consideration of this evidence, the Board finds that it is 
new and material as it contributes to a more complete 
disability picture.  See 38 C.F.R. § 3.156(a) (2000); Hodge, 
155 F.3d at 1363.  It confirms the presence of major 
depressive disorder and reflects an opinion that such 
disorder had its onset in service.  The claim of service 
connection for major depressive disorder is, therefore, 
reopened.  

Regarding the claim of service connection for residuals of a 
right foot injury, 
the additional evidence submitted after the April 1995 rating 
decision consists of the veteran's assertions regarding the 
presence of residuals of a right foot injury that are related 
to service and no medical evidence pertinent to the feet 
other than the presence of residuals of cold injuries for 
which the veteran has been granted service connection.  The 
new evidence does not present competent evidence of residuals 
of a right foot injury or of a link between such disability 
and service, as the veteran is not shown to be competent to 
render medical diagnoses and opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

After careful consideration of this evidence, the Board finds 
that it is not new and material, sufficient to reopen the 
claim for service connection for residuals of a right foot 
injury, in that it does not contribute to a more complete 
picture of the origin of the veteran's claimed disability.  
See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Major depressive disorder 

As stated above, the service medical records are devoid of a 
diagnosis of major depressive disorder, and no psychiatric 
disorder was noted on separation from service.  

The Board observes that the veteran's views regarding the 
nature of his psychiatric disability and its origins are not 
ones upon which the Board may rely.  Espiritu, supra.

The only competent evidence in the veteran's favor is the 
August 1997 VA medical opinion that the veteran's depression 
had its origins in service.  It appears, however, that this 
opinion is based upon a history provided by the veteran, as 
manifestations such as anorexia, alienation, dysthymia, and 
suicidal ideation are not mentioned in the service medical 
records.  The service medical records, as well, do not 
reflect excessive drinking as a form of self medication for 
psychiatric symptomatology.  The August 1997 examiner, as 
well, did not indicate that he reviewed the claims file.  For 
these reasons, the Board concludes that the August 1997 
opinion is based on a history provided by the veteran.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  There is no indication that the August 1997 VA 
psychiatrist had access to the veteran's service medical 
records or other information that would shed light on the 
etiology of the veteran's major depressive disorder other 
than the veteran's own account.  Thus, the Board finds this 
medical opinion unpersuasive and will not rely upon it in 
granting service connection for major depressive disorder.  
The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

There being no probative evidence of a nexus between the 
veteran's major depressive disorder and service, or evidence 
of a major depressive disorder within 1 year of discharge 
from service, service connection for major depressive 
disorder is denied.  38 C.F.R. § 3.303.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Service medical records 
indicate that the veteran was not diagnosed with a depressive 
disorder and contemporaneous medical evidence indicates that 
he was not diagnosed with depression until many years after 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


Right and left knee tendonitis 

In July 1982, the veteran complained of bilateral knee pain 
following a road march.  Tendonitis was diagnosed.  On 
separation, the veteran denied knee problems, and none were 
diagnosed.  There is no post-service medical evidence 
pertinent to the knees.

Absent proof of a present disability, there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  Because 
there is no evidence of a present disability of the knees, 
service connection for bilateral knee tendonitis must be 
denied.  Id.; 38 C.F.R. § 3.303; Gilpin, supra.

The Board recognizes bilateral knee complaints in service, 
but in the absence of any medical records regarding the knees 
following service, the Board must conclude that the in-
service incident resolved.  In any event, the evidence of 
record reflects no present disability of the knees, and the 
veteran is not competent to provide medical diagnoses or 
opinions upon which the Board may rely.  Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Indeed, there is no competent 
evidence in support of the claim.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.

Stomach disorder 

The service medical records indicate treatment for abdominal 
cramps and diarrhea.  On one occasion, he also complained of 
nausea and vomiting.  On separation, the veteran reported 
stomach trouble.  However, no stomach disorder was found on 
the separation medical examination.

On May 2004 VA gastrointestinal examination, the examiner 
indicated, upon review of the record and examination of the 
veteran, that there was no evidence of a gastric ulcer and 
there was suspicion for duodenitis but there was no duodenal 
ulcer.  The examiner opined that the veteran's current 
gastrointestinal condition was unrelated to abdominal cramps 
and diarrhea in service.

The veteran might well believe that he suffers from a stomach 
disorder that is related to service.  He is not competent, 
however, to provide medical opinions and diagnoses upon which 
the Board may rely.

Because the competent medical evidence indicates that there 
is no nexus between the veteran's current stomach condition 
and gastrointestinal manifestations in service, service 
connection for a stomach disorder is denied.   38 C.F.R. 
§ 3.303.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Back disability 

In March 1983, the veteran complained of back pain on two 
consecutive days.  A back muscle spasm was diagnosed.

On separation, the veteran reported no problems with the 
back, and the spine was found to be normal.  Indeed, on 
separation, the veteran's "PULHES" physical profile consisted 
of all 1's.  See Hanson, supra.

A March 1998 X-ray study of the low back yielded unremarkable 
findings.

On February 2004 VA orthopedic examination, the lumbar spine 
was of normal lordosis with no atrophy or erythema.  
Palpation revealed diffuse tenderness in the lumbar region.  
The examiner noted that an August 2002 X-ray study of the 
lumbosacral spine was unremarkable and diagnosed lumbosacral 
sprain and strain injury without evidence of radiculopathy.  
In a May 2004 addendum, the examiner opined that the 
veteran's lumbosacral sprain and strain injury was unrelated 
to service.  The examiner explained that in service, the 
veteran was diagnosed with a muscular spasm, and it was 
unlikely that a muscular spasm would last for 20 years 
without recurrent exacerbation such as work.  

In January 2006, a VA physician indicated that the veteran 
was receiving treatment for chronic back pain.

In order for service connection to be granted, the evidence 
must reflect the presence of a current disability that is 
related to service.  Lumbosacral sprain and strain has been 
diagnosed.  However, the February 2004 VA examiner opined 
that the veteran's disability was unrelated to service.  The 
VA examiner offered a rationale for this opinion.  There is 
no competent medical evidence to the contrary.  The Board 
notes that the veteran's opinion regarding the etiology of 
his disability is not one upon which the Board may rely.  See 
Espiritu, supra.  As the preponderance of the evidence is 
against the claim, service connection for a back disability 
is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; 
Ortiz, supra.


ORDER

New and material evidence having been received the claim of 
service connection for major depressive disorder is reopened.  
To this extent only the appeal is granted.  

Service connection for major depressive disorder s denied.

No new and material evidence having been received, the 
attempt to reopen the claim of service connection for 
residuals of a right foot injury is denied.

Service connection for right and left knee tendonitis is 
denied.

Service connection for a stomach disorder is denied.

Service connection for a back disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


